DETAILED ACTION
This action is responsive to the application No. 16/998,152 filed on August 20, 2020. The amendment filed on March 3, 2022 has been entered. The objection to the specification, the objection to claims 1, 3, 8, and 9, and the rejection of claim 10 under 35 U.S.C. 112(b) have been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are currently pending and being considered in the Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagida (U.S. Pub # 2007/0215938).
Regarding independent Claim 1, Yanagida teaches a semiconductor device, comprising: 
transistor cells (at least Fig. 1B: 6 & 7, paragraphs [0046]-[0047]) formed along a first surface (top surface as pictured in Fig. 1B) at a front side of a semiconductor body (Fig. 1B: 1-3, paragraph [0045]) and comprising body regions (Fig. 1B: 8, paragraph [0047]) of a first conductivity type (Fig. 1B: P+, paragraph [0047]); 
a drift region (2) of a second conductivity type (Fig. 1B: N-, paragraph [0045]) that is opposite from the first conductivity type (P) and is disposed between the body regions (8) and a second surface (bottom surface as pictured in Fig. 1B) of the semiconductor body (1-3) that is opposite from the first surface (top surface); and 
an emitter layer (1; the instant limitation “emitter layer” is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed, see MPEP § 2111.04, such that the substrate of the prior art is capable of functioning as an emitter layer) of the second conductivity type (N) that is disposed between the drift region (2) and the second surface (bottom surface) of the semiconductor body (1-3), the emitter layer (1) having a higher dopant concentration (N+ > N-) than the drift region (2); 
a metal drain electrode (Fig. 1B: 12, paragraph [0048]) directly adjoining the emitter layer (1), 
wherein the metal drain electrode (12) comprises spikes (portion of 12 extending into Fig. 1B: 11, paragraph [0048]) extending into the emitter layer (1).
Regarding Claim 5, Yanagida teaches the semiconductor device of claim 1, wherein along an interface between the metal drain electrode (12) and the emitter layer (1), an activated dopant concentration of the emitter layer allows carrier tunneling of electrons and holes (the instant limitation, “the activated dopant concentration allows carrier tunneling of electrons and holes” is interpreted as functional language describing an effect claimed structure, and since the prior art of Yanagida teaches the device structure recited in parent claim 1, the device of Yanagida is considered to be capable of performing the claimed function) between the metal drain electrode (12) and the emitter layer (1).
Regarding Claim 6, Yanagida teaches the semiconductor device of claim 1, wherein at least two of the spikes (12 in 11) have a different height (paragraph [0093]: “openings 11.. may be formed to have different diameters and depths”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida (U.S. Pub # 2007/0215938).
Regarding Claim 7, Yanagida teaches the semiconductor device of claim 1, and is silent with respect to wherein a maximum vertical extension of the spikes is greater than 1 µm.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “maximum vertical extension of the spikes is greater than 1 µm” teachings to the device of Yanagida because Yanagida discloses in paragraph [0051] that the emitter layer (i.e., semiconductor substrate 1) may have a thickness of 200 µm, and further discloses in paragraph [0049] that the spikes (i.e., drain electrode 12 in openings 11) reduces the current path and therefore the resistance of the device. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the maximum vertical extension of the spikes in order to optimize the resistance of the device, so as to arrive at the limitations of claim 7. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed maximum vertical extension of the spikes or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding Claim 9, Yanagida teaches the semiconductor device of claim 1, and is silent with respect to wherein a thickness of the emitter layer is at most 10 µm.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “a thickness of the emitter layer is at most 10 µm” teachings to the device of Yanagida because Yanagida discloses in paragraph [0051] that the emitter layer (i.e., semiconductor substrate 1) may have a thickness of 200 µm, and further discloses in paragraph [0049] that the spikes (i.e., drain electrode 12 in openings 11) reduces the current path and therefore the resistance of the device. The limitation “a thickness” recited in claim 9 may be interpreted as referring to the thickness of the portion of the emitter layer directly above the spikes, in other words the thinnest portion of the emitter layer. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the depth of the openings, and thereby the thickness of the portion of the emitter layer above the openings, in order to optimize the resistance of the device, so as to arrive at the limitations of claim 7. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed maximum vertical extension of the spikes or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagida (U.S. Pub # 2007/0215938) in view of Ferla (U.S. Pat # 5,670,392).
Regarding Claim 11, Yanagida teaches the semiconductor device of claim 1, and is silent with respect to wherein a mean dopant concentration in the emitter layer is at least 1E19 cm-3.
Ferla discloses a semiconductor device comprising: 
an emitter layer (Fig. 2: 1, column 4 line 28; the instant limitation “emitter layer” is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed, see MPEP § 2111.04, such that the substrate of the prior art is capable of functioning as an emitter layer),
wherein a mean dopant concentration in the emitter layer (1) is at least 1E19 cm-3 (column 5 lines 8-10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “mean dopant concentration in the emitter layer is at least 1E19 cm-3” teachings of Ferla to the device of Yanagida because Ferla discloses in column 5 lines 8-10 that a dopant concentration of an N+ substrate may be about 1019 cm-3. Since Yanagida and Ferla each disclose an N+ substrate in analogous devices, it would be obvious to one of ordinary skill in the art that the N+ substrate of Yanagida may be chosen to have a mean dopant concentration of at least 1E19 cm-3.

Allowable Subject Matter
Claims 2-4, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 2 and claims 3 and 4 dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein an integrated concentration of activated dopants along a shortest line between the metal drain electrode and a closest doped region of the first conductivity type is at most 1E13cm-2” in combination with the additionally claimed features. The recited doping concentration of the invention is integrated over the distance shown as Fig. 3A: 322. In the prior art of Yanagida, the shortest line between the metal drain electrode and a closest region of the first conductivity type spans a portion of the N+ substrate and the entire N- drift region.
Regarding Claim 8 and claim 10 dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a field stop layer of the first conductivity type that is disposed between the drift region and the emitter layer, wherein the field stop layer has a higher dopant concentration than the drift region and a lower dopant concentration than the emitter layer” in combination with the additionally claimed features. Since the device of Yanagida is disclosed as being used as a vertical MOS transistor, it would not be obvious to modify the device to include a field stop layer, which is generally found in an IGBT device. Yanagida discloses IGBT devices in Figs. 16-25 (see paragraph [0066]), but these embodiments do not read on the claimed invention.
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s statement of common ownership (p. 7 lines 2-7) and associated arguments (p. 8 lines 15-18), filed March 3, 2022, with respect to the prior art of Mauder as cited in the rejection(s) of claims 1-11 under 35 U.S.C. 103 has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Yanagida (U.S. Pub # 2007/0215938).
Applicant's remaining arguments filed March 3, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (p. 9 lines 1-19), Applicant argues that the prior art of Kotsar fails to qualify as prior art under the 35 U.S.C. 102(b)(2)(C) exemption because the prior art of Kotsar is commonly owned and was issued as a patent on February 14, 2017, after the effective filing date of the instant Application.
Examiner respectfully submits that the prior art of Kotsar was previously published on December 31, 2015, and therefore qualifies as prior art under 102(a)(1) as being published more than one year prior to the effective filing date of the instant Application. Prior art under 102(a)(1) is not subject to the 35 U.S.C. 102(b)(2)(C) exemption. Nevertheless, Kotsar is not relied upon in the present rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARDNER W. S. SWAN/Examiner, Art Unit 2892
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892